Citation Nr: 1729345	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  14-37 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for juvenile epiphysitis with lordosis, kyphosis, and x-ray changes of dorsal spine with secondary lumbosacral strain (claimed as chronic low back pain).

2. Entitlement to service connection for a thoracolumbar spine disability.

3. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for residuals of frostbite of the hands and feet.

4. Entitlement to service connection for residuals of frostbite of the hands and feet.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1948 to April 1952, to include service in Korea.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO reopened the claims on appeal, and denied the claims on the merits.  The Veteran disagreed with that decision and timely appealed.

In July 2013, subsequent to filing a timely Notice of Disagreement, the Veteran died.  The Appellant, his daughter, has been accepted as the Veteran's substitute for purposes of processing the above identified claims that were pending at the time of the Veteran's death.  See Memorandum dated September 30, 2013.

In December 2016, the Appellant testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of that proceeding is of record.  Subsequent to the hearing, the Appellant submitted additional evidence in relation to the pending claims.  She waived regional office consideration of the additional evidence.  See Correspondence dated February 8, 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a thoracolumbar spine disability and cold injury residuals are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a March 1990 decision, the Board declined to reopen the Veteran's service connection claim for a back disability on the basis that a back disorder was not incurred in or aggravated during active military service.

2. The evidence associated with the claims file subsequent to the Board's March 1990 denial is neither cumulative nor redundant and is new and material as it includes the Veteran's report of a back injury during a combat event and proof that the Veteran was awarded the Purple Heart which, if accepted as true, provides a basis to substantiate the claim.

3.  In an unappealed January 2000 rating decision, the RO denied the Veteran's claim of entitlement to service connection for cold residuals of the hands and feet on the basis of no residual disability.

4.  The evidence associated with the claims file subsequent to the RO's January 2000 denial of his service connection claim is not cumulative or redundant and is new and material as it includes a possible diagnosis of symptomatic Raynaud's syndrome upon exposure to cold.


CONCLUSIONS OF LAW

1. The March 1990 Board decision is final.  38 U.S.C.A. § 4004(b) (West 1988); 38 C.F.R. § 19.104 (1989).

2. Since the March 1990 Board decision, new and material evidence has been received to reopen the claim for service connection for a back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(b) (2016).

3. The January 2000 rating decision denying entitlement to service connection for cold residuals is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).

4. Since the January 2000 rating decision, new and material evidence has been received to reopen the claim for service connection for cold injury residuals.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (CAVC) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The CAVC further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Turning to the claims at hand, the Veteran has historically claimed service connection for a low back disability incurred in service.  He alleged that while in Korea, he was involved in a tank accident, in which he injured his back.  He claimed that since then, he experienced continuous back pain.  The case has a long history including the loss of the Veteran's service treatment records after they had been originally associated with the claims folder.  The evidence historically of record is cited by earlier ratings decisions, and recited in full in a final March 1990 decision Board decision which declined to reopen the Veteran's service connection claim for a back disability on the basis that a back disorder was not incurred in or aggravated during active military service.  One of the issues in contentions was whether the Veteran incurred a back trauma as alleged as the medical evidence reflected that the Veteran was treated for low back pain of developmental or constitutional origin which was not subject to service connection.  38 U.S.C.A. § 4004(b) (1988); 38 C.F.R. § 19.104 (1989).

Likewise, the Veteran alleged a nexus between his period of service and frostbite residuals in 1999.  Specifically, he described the cold conditions he endured while serving in Korea and stated that his hands and feet turned white due to the cold.  He alleged that after service, he continued to have numbness and tingling in his hands and feet during cold weather.  Evidence of record at that time included his service treatment records, his post-service treatment records, and a December 1999 VA examination, which did not provide a diagnosis of a residual disability.  

A January 2000 rating decision denied service connection for residuals of frozen feet, reasoning that the Veteran did not have a residual disability related to exposure to cold weather.  By letter dated January 20, 2000, the Veteran was notified of this denial and his appellate rights.  However, the Veteran did not appeal this decision, and new and material evidence was not received, within one year from the date of notice of decision.  Thus, the April 2003 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).

Evidence received since these decisions includes October 2012 VA examinations, along with several lay witness statements from the Veteran's family members, attesting to his back pain and frostbite residuals since service.  With respect to the low back, it is alleged that the Veteran incurred a back trauma during combat service and that he was awarded the Purple Heart.  At the hearing, the undersigned personally observed the Veteran's award of the Purple Heart which the Veteran's family had in their possession, and brought to the hearing.  This evidence, if assumed true, is new and material as it would invoke the relaxed evidentiary standards for establishing injury during service.  38 U.S.C.A. § 1154(b).  With respect to the cold injury claim, a July 2011 VA treatment record reflected an assessment that the Veteran sustained frostbite injuries to his hands and feet in service, and was "[p]resently symptomatic with Reynaud's phenomenon upon exposure to cold."  This assessment cures the prior evidentiary deficit of no residuals from an in-service cold injury.   Under these circumstances, the Board finds that new and material evidence has been received to reopen the claims of entitlement to service connection for a thoracolumbar spine disability and residuals of frostbite of the hands and feet.  Shade, 24 Vet. App. 110 (2010).


ORDER

The claim for entitlement to service connection for a back disability is reopened.  To this extent only, the appeal is granted.

The claim for entitlement to service connection for residuals of frostbite for the hands and feet is reopened.  To this extent only, the appeal is granted.


REMAND

The Board finds that further development is necessary prior to appellate adjudication.

At the December 2016 Board hearing, the Appellant testified that the Veteran received treatment for his back disability at the Panama City VA Medical Center beginning in 1995.  A review of the record reflects that those records, which may be pertinent to the claim, have not been obtained.  Upon remand, the RO should obtain these and any other outstanding VA treatment records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

The Board next observes that the Veteran's service treatment records have been lost due to no fault of the Veteran or his family.  As such, there is a "heightened duty" to assist in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Cuevas v. Principi, 3 Vet. App. 542 (1992).  Here, the Veteran's original records had been in VA's possession, were transferred back to another custodian and destroyed in a July 1973 fire.  However, a March 1990 Board decision recites the evidence previously of record in great detail.  The record demonstrated that the Veteran manifested moderate asymptomatic kyphosis upon service entry, and had been diagnosed with juvenile epiphysitis in service.  A December 1974 VA orthopedic examiner diagnosed chronic functional (postural) lumbosacral strain secondary to Marie-Strumpell's (rheumatoid spondylitis) disease.

The Board observes that VA's Office of General Counsel has distinguished between congenital or developmental defects, for which service connection is precluded by regulation, and congenital or hereditary diseases, for which service connection may be granted, if initially manifested in or aggravated by service.  See VAOPGCPREC 82-90, VAOPGCPREC 67-90.  The VA General Counsel draws on medical authorities and case law from other federal jurisdictions and concludes that a defect differs from a disease in that a defect is "more or less stationary in nature," while a disease is "capable of improving or deteriorating."  See VAOPGCPREC 82-90 at para. 2. 

In this regard, the presumption of soundness does not apply to congenital defects because such defects "are not diseases or injuries" within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  See 38 C.F.R. § 3.303(c) However, a congenital defect can still be subject to superimposed disease or injury. VAOPGCPREC 82-90. If such superimposed disease or injury does occur, service connection may be warranted for the resulting disability. Id.   

However, if it is determined during service that a Veteran suffers from a congenital disease, as opposed to a defect, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin v. Shinseki, 22 Vet. App. 390, 396-97 (2009).  When the presumption of soundness at entrance attaches, VA must show by clear and unmistakable evidence that the congenital disease preexisted service.  Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  VA may not rely on a regulation as a substitute for the requirement that it rely on independent medical evidence.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  VA's Office of General Counsel has also confirmed that the existence of a congenital hereditary disease under 38 C.F.R. § 3.303(c) does not always rebut the presumption of soundness, and that service connection may be granted for congenital hereditary diseases which either first manifest themselves during service or which preexist service and progressed at an abnormally high rate during service.  See VAOPGCPREC 67-90; 55 Fed. Reg. 43,253 (1990).

Upon receipt of any outstanding records, the Board finds that an addendum opinion is necessary for the thoracolumbar spine disability claim which takes into account the Veteran's accepted history of a back injury during combat.

With respect to the cold injury residuals, the record reflects the Veteran's contentions of having residuals of frostbite in his hands and feet since discharge from service.  Specifically, throughout the record, the Veteran reported having numbness and tingling in the hands and feet, particularly during cold weather.  He also stated that his hands and feet often turned white when exposed to cold weather.  

Available personnel records reflect that the Veteran served in Korea, including during winter months, during his period of service.  Therefore, exposure to cold weather is conceded.  38 U.S.C.A. § 1154(a).

The Veteran was first afforded a VA examination in December 1999.  At that time, the Veteran reported having numbness, tingling, and color change in his hands and feet since service in Korea.  He reported that he had to wear gloves any time he was exposed to cold weather.  The clinician diagnosed a history of frost bite in the hands and feet, but did not provide an etiology. 

A July 2011 VA treatment record included the Veteran's report of sustaining thermal injuries to the hands and feet when stationed in the Chosin Reservoir during November through March 1950.  The examiner indicated that the Veteran sustained frostbite injuries to his hands and feet in service, and was "[p]resently symptomatic with Reynauds phenomenon upon exposure to cold."  He had also recently developed bilateral pedal edema and erythema in both feet.  However, on review of this record, it is unclear whether the examiner is actually diagnosing Raynaud's phenomenon or merely describing what the Veteran was claiming.

The Veteran was afforded another VA examination in October 2012.  At that time, the examiner opined that the Veteran did not meet the criteria for diagnosis of either frostbite or cold injury residuals.  The examiner explained that the Veteran reported subjective symptoms of cold intolerance with numbness of the upper and lower extremities since a cold injury in service.  By reference to medical literature, it was indicated that many of the early characteristics of frostbite (e.g., coldness, numbness, white or red color, blisters) are also characteristic of nonfreezing cold injuries, and that the differentiation of frostbite may require repeated observation until more specific characteristics (e.g., black carapace, gangrene) develop.  The examiner noted that, upon examination, there was no necrosis or gangrene present, nor was there any x-ray evidence of osteoporosis.  However, the examiner also diagnosed generalized osteoporosis and did not explain whether the symptoms reported by the Veteran represented the onset of a different disease or injury in service - including a nonfreezing cold injury.

As such, the Board finds that clarifying opinion is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding treatment records and associate them with the claims file.  Specifically, request any records from the VA Medical Center in Panama City, Florida dating back to 1995.

2.  Forward the Veteran's claims folder to an orthopedic physician for opinion as to whether the Veteran incurred a chronic back disability during active service.  The examiner is requested to review the factual summary of evidence previously of record (but no longer in the claims folder) in the March 1990 Board decision.  The examiner must also accept the Veteran's report of back injury during combat although not documented.  Following review of the record, the examiner is requested to provide opinion on the following:

	a) Whether the Veteran manifested any disability of the thoracolumbar spine which was acquired or congenital?  If a congenital disorder exists, the VA examiner should state whether it is a disease or defect. (Note: A disease is capable of improvement or deterioration, while a defect is static, and that the Veteran had been diagnosed with kyphosis probably due to Scheuman's Juvenile Epiphysitis and chronic functional (postural) lumbosacral strain secondary to Marie-Strumpell's (rheumatoid spondylitis) disease).

   b) If the Veteran's thoracolumbar spine disability is a congenital disease, the VA examiner should render a medical opinion as to whether the congenital disease clearly and unmistakably pre-existed service and was not clearly and unmistakably permanently worsened beyond normal progress during service.

   c) If there was permanent worsening of the thoracolumbar spine disability (as a congenital disease) during service, was the worsening consistent with the natural progress of the disease, or was the worsening beyond the natural progress of the disease, including consideration of the combat related back injury?

   d) If the Veteran's thoracolumbar disability is a congenital defect, the VA examiner should render a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that there was a superimposed disease or injury during military service that resulted in additional disability, to include the combat related back injury and the post service diagnosis of chronic lumbar strain.

   e) If the Veteran's thoracolumbar spine disability is an acquired (non-congenital) disorder, the VA examiner should state whether there is clear and unmistakable (obvious and manifest) evidence that such disability existed prior to the period of active duty service in July 1948.

   f) If it is the opinion that the Veteran's thoracolumbar spine disability (acquired) did pre-exist service, was such disability clearly and unmistakably not aggravated (permanent worsening beyond normal progress), to include the combat related back injury and the post service diagnosis of chronic lumbar strain.

3.  Forward the claims folder to an appropriate examiner to determine whether the Veteran manifested cold injury residuals during his lifetime.  The examiner should accept as true that the Veteran incurred a cold injury to the hands and feet during combat service, and clarify whether it is at least as likely as not (probability of 50 percent or greater) that his credible reported subjective symptoms of numbness and coldness of the hands and feet when exposed to cold since service were residuals of his in-service cold injury, or the manifestation of another injury or disease first manifested in service, including a nonfreezing cold injury as referenced by the October 2012 VA examiner.  

In so doing, the examiner should consider the following:
* a December 1999 VA examination wherein the Veteran reported having numbness, tingling, and color change in his hands and feet since service, and his report of having wear gloves any time he was exposed to cold weather;
* a July 2011 VA treatment record which included the Veteran's report of sustaining thermal injuries to the hands and feet when stationed in the Chosin Reservoir during November through March 1950; the examiner indicated that the Veteran sustained frostbite injuries to his hands and feet in service, and was "[p]resently symptomatic with Reynauds phenomenon upon exposure to cold."  The Veteran also manifested bilateral pedal edema and erythema in both feet; and
* an October 2012 VA examination report wherein the examiner opined that the Veteran did not meet the criteria for diagnosis of either frostbite or cold injury residuals.  The examiner explained that the Veteran reported subjective symptoms of cold intolerance with numbness of the upper and lower extremities since a cold injury in service.  By reference to medical literature, it was indicated that many of the early characteristics of frostbite (e.g., coldness, numbness, white or red color, blisters) are also characteristic of nonfreezing cold injuries, and that the differentiation of frostbite may require repeated observation until more specific characteristics (e.g., black carapace, gangrene) develop.  The examiner noted that, upon examination, there was no necrosis or gangrene present, nor was there any x-ray evidence of osteoporosis.  However, the examiner also diagnosed generalized osteoporosis and did not explain whether the subjective reports of symptoms could represent a different injury or disease first manifested in service.

5. Readjudicate the claims.  If any benefits sought on appeal remain denied, the Appellant and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


